 



Tompkins Financial Corporation 10-Q [tmp-10q_093014.htm]

 

Exhibit 10.1 

 

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Supplemental Executive Retirement
Agreement dated September 2, 2014 between Tompkins Trustco, Inc. and James W.
Fulmer (the “Agreement”), is entered into between Tompkins Financial
Corporation, as successor to Tompkins Trustco, Inc., with offices at 110 The
Commons, Ithaca, New York 14851 (the “Company”), and James W. Fulmer, residing
at 38 Wolcott St, Leroy, NY (the “Executive”).

 

IT IS AGREED AS FOLLOWS:

 

1.For good and valuable consideration, the receipt of which is hereby
acknowledged by the Company and the Executive, the Agreement is hereby modified
to eliminate the provisions requiring the reduction of the Executive’s
retirement benefit if the Executive’s Retirement Date occurs prior to the
Executive attaining age sixty-five (65), and the retirement benefit payable to
the Executive shall be unreduced on account of the Executive’s attained age at
his Retirement Date.     2.Except as modified by this Amendment, the remaining
provisions of the Agreement shall remain in full force and effect.     3.This
Amendment shall be effective on the date of signing set forth below.

 

IN WITNESS WHEREOF, this Agreement has been executed on this second day of
September, 2014.

 



      TOMPKINS FINANCIAL CORPORATION                 By: /s/ Kathleen Manley    
  Name:   Kathleen A. Manley ATTEST:   /s/ Cindy A. Cute   Title: AVP, Corporate
Secretary                 By: /s/ James W. Fulmer ATTEST: /s/ Heather Robbins  
Name: James W. Fulmer

 

 

 